Citation Nr: 1430595	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-15 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1982 to April 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Nashville, Tennessee Department of Veteran Affairs (VA) Regional Office (RO).  In April 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he incurred low back injuries in November 1981 with the Tennessee National Guard, and in the summer of 1992 with the Florida National Guard.  As such, the threshold issue that needs to be addressed is whether such service qualifies for VA benefits.  See 38 U.S.C.A. §§ 101(24); 1110, 1131, 1521; 38 C.F.R. § 3.6.  Certification of any federalized periods of service is necessary.

Moreover, if it is determined that the appellant did sustain a low back injury during a qualifying period of service, an examination will be necessary to determine the nature and likely etiology of his low back disability. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to verify whether the periods identified below were federalized (and qualifying for VA benefits) service, to include full time service under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  The RO/AMC should verify the character and types of service in:
a. November 1981 (with the Tennessee National Guard); and 
b. the summer of 1992 (with the Florida National Guard).
During these periods the appellant reports sustaining low back injuries.

It is imperative that this development be complete before further development in this matter is sought.  A determination as to which alleged periods of National Guard service were indeed federalized (and qualifying for VA benefits) should be prepared.

2.  The RO should also ask the appellant to submit copies of all records in his possession describing treatment for a low back disability, to specifically include a November 1992 low back X-ray he reported having in his possession during the April 2014 hearing.  

3.  If (and only if) it is determined that the appellant sustained a low back injury during a qualifying period of service, the RO should arrange for him to be examined by a VA orthopedist to determine the nature and likely etiology of his low back disability.  The examiner must be informed of all the appellant's qualifying periods of military service.  Any tests and studies indicated must be ordered.  Based on a review of the entire record and an interview, the examiner should provide an opinion which responds to the following:

(a) Please identify, by medical diagnosis, all low back disability entities found.

(b) For each diagnosed low back disability, indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused by, or incurred during, a qualifying period of military service.

The examiner should specifically address the appellant's March 2008 intercurrent injury in the opinion.  A complete rationale must be provided for all opinions.

4.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

